Acknowledgment
The amendment filed on 1 June, 2021, responding to the Office Action mailed on 4 March, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-3, 6-9, 11-14 and 16-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-9, 11-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art does not disclose the device of claim 1 wherein the flexible substrate includes a first region including the first penetrating wiring, a second region including the second penetrating wiring, and a third region including the curved portion, the spacer is located between the first region and the second region, and the first penetrating wiring and the second penetrating wiring are electrically connected with each other via a third penetrating wiring located to penetrate the spacer.
Regarding claim 8, the prior art does not disclose the method of claim 8 wherein: after the resin layer is released from the support substrate, a spacer is located on a second surface of the resin layer opposite to the first layer to electrically connect the first penetrating wiring with a third penetrating wiring located to penetrate the spacer, and the resin layer is curved at a position between the first penetrating wiring and the second penetrating wiring to 
Regarding claim 13, the prior art does not disclose the method of claim 13 wherein: after the resin layer is released from the support substrate, a spacer is located on a second surface of the resin layer opposite to the first layer to electrically connect the first penetrating wiring with a third penetrating wiring located to penetrate the spacer, and the resin layer is curved at a position between the first penetrating wiring and the second penetrating wiring to electrically connect the second penetrating wiring and the third penetrating wiring to each other.
Claims 2-3, 6-7, 9, 11-12, 14 and 16-17 depend directly or indirectly on claims 1, 8 or 13 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893